Citation Nr: 1507613	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability with bilateral lower extremity radicular symptoms, to include degenerative disc disease and arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps Reserve from September 1965 to August 1967, and on active duty in the Air National Guard from December 2006 to May 2007.  Additionally, the Veteran served on inactive duty for more than 20 years in the Reserves. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO had denied the claim for service connection for degenerative disc disease of the lumbar spine with radicular symptoms to both legs; however, the Board has broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., April 2010 VA examination.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.


FINDING OF FACT

The competent and credible evidence shows that a lumbar spine disability had its onset during the Veteran's second period of active duty service, and such disability is etiologically related to the Veteran's second period of active duty service. 


CONCLUSION OF LAW

A lumbar spine disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As a preliminary matter, the Board acknowledges that in a December 2008 VA medical opinion, the examiner found that the Veteran's lumbar spine disability existed prior to service.  However, the opinion is internally inconsistent and is based on an erroneous finding that the x-rays showing degenerative changes were taken at the beginning of the Veteran's first period of active duty service in 1965, though such x-rays were taken in February 2007.  See February 2007 x-ray report from Ellwood City Hospital.  Then, the March 2012 VA medical opinion found that the Veteran's lumbar spine disability preexisted service based on the December 2008 VA medical opinion.  For these reasons, the VA medical opinions regarding preexistence in this case are of little probative value.   

As no entry examination was performed on the Veteran's entry into his second period of active duty service in December 2006, a lumbar spine defect was not noted on entry into active duty service, and the presumption of soundness attaches.   38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran has consistently stated that on the day he reported to active duty service in December 2006, he injured his back.  See e.g., August 2009 RO hearing at p. 3.  The Veteran has also stated that he did not experience back symptoms prior to this injury.  See e.g., September 2012 Form 9 Appeal.  The service records corroborate the Veteran's reports that his back injury occurred on active duty in December 2006 in the line of duty.  See e.g., February 2007 Line of Duty Determination.  Significantly, the service treatment records and in-service examination reports show no indication that the Veteran had a lumbar spine disability prior to the December 2006 injury.  See e.g., May 2007 Medical Board Report (showing that discogenic syndrome did not exist prior to service and was permanently aggravated by service).  

The Veteran is competent to report his symptoms and observations, and the Board finds that his statements as to the injury and lack of symptoms prior to the injury are credible.  Based on the above evidence and the Veteran's statements, and given that the VA medical opinions regarding etiology are of little probative value, the Board concludes that there is not clear and unmistakable evidence to demonstrate that the Veteran's lumbar spine disability preexisted his second period of active duty service.  Therefore, the Veteran's lumbar spine is considered to have been in sound condition upon entry into service in December 2006.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

During the appeal period, the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy.  See e.g., April 2010 VA examination.  The service records show that the Veteran incurred a low back injury in December 2006.  The May 2007 Medical Board Report shows that discogenic syndrome did not exist prior to service and was permanently aggravated by service.  Further, the competent medical evidence shows that arthritis manifested during the Veteran's second period of active duty service.  See September 2008 VA examination (noting that arthritis was shown in the April 2007 lumbar spine MRI).  For these reasons, the Board finds that the Veteran's lumbar spine disability had its onset during the Veteran's second period of active duty service and is etiologically related to service, and service connection for a lumbar spine disability with bilateral lower extremity radicular symptoms is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Entitlement to service connection for a lumbar spine disability with bilateral lower extremity radicular symptoms is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


